UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 5, 2014 Date of Earliest Event Reported: May 5, 2014 Principal Solar, Inc. (Exact name of registrant as specified in its charter) Delaware 333-193058 27-3096175 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2700 Fairmount Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (855) 774-7799 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Principal Solar's Chief Executive Officer, Michael Gorton, and other representatives will present a PowerPoint slideshow with a small gathering of current investors and bankers designed to educate them about the company. The presentation material is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits ExhibitNo. Description PowerPoint slideshow presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. PRINCIPAL SOLAR, INC. Date: May 5, 2014 By: /s/ David N. Pilotte Chief Financial Officer Exhibit Index ExhibitNo. Description PowerPoint slideshow presentation
